DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 28-29 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin et al. (US 20110125771 hereinafter Gladwin) in view of Zheng et al. (US 20080005141 hereinafter Zheng).
 
With respect to claims 21, 28 and 35, Gladwin teaches a method comprising: 
receiving, at a computing device including a processor, first data to be stored in a memory accessible to the processor (Gladwin, see FIGS. 9, 10 and paragraphs [0104, 0117] receiving a store request message (e.g., from a user device). At step 140, the processing module determines if a substantially identical version of the data object is already stored in the DSN memory); 
identifying a data type associated with the first data (Gladwin, see FIGS. 9, 10 and paragraphs [0091-0092, 0104] At step 140, the processing module determines if a substantially identical version of the data object is already stored in the DSN memory. Such a determination may be based on one or more of comparing the data object with stored data objects, comparing the data object name with data object names of stored data objects, comparing the hash value of the data object with hashes of stored data objects, the user ID, the data object name, the data size, the data type);
determining, based on both the data type and the fingerprint, whether the first data is a duplicate of previously stored data (Gladwin, see FIGS. 9, 10 and paragraphs [0104-0105, 0109] FIG. 9  illustrating storing a data object in a de-duplication manner.  The processing module determines that the data object is substantially already stored (i.e., a substantially identical version is stored) in the DSN memory when a calculated hash value of the data object (i.e., interpreted as being equivalent to fingerprint) is the same as a hash of a previously stored data object. Note that the store request message may include one or more of a store request command, a user ID, a data object name, a data object, a hash of the data object, a data size, a data type,…); and 
conditionally storing the first data in the memory based on a result of the determining (Gladwin, see FIGS. 9, 10 and paragraphs [0104-0105, 0109] FIG. 9  illustrating storing a data object in a de-duplication manner. The processing module determines that the data object is substantially already stored (i.e., a substantially identical version is stored) in the DSN memory when a calculated hash of the data object (i.e., interpreted as being equivalent to calculating fingerprint) is the same as a hash of a previously stored data object (i.e., this is interpreted as being equivalent to the condition for storing the data in memory).  Note that the store request message may include one or more of a store request command, a user ID, a data object name, a data object, a hash of the data object, a data size, a data type,…).
Gladwin discloses the store request includes hash of the data object and data type(see paragraphs [0104-0105] store request message may include one or more of a store request command, a user ID, a data object name, a data object, a hash of the data object (hash data is called fingerprint of that is used to create a unique fingerprint of a digital file), a data size, a data type, a priority indicator, a security indicator, and/or a performance indicator. Determines that the data object is substantially already stored (i.e., a substantially identical version is stored) in the DSN memory when a calculated hash of the data object is the same as a hash of a previously stored data object), however, Gladwin yet fails to explicitly disclose generating a fingerprint of the first data;
Zheng discloses generating a fingerprint of the first data (see FIG. 10 and paragraph [0012, 0027] processing resources when generating the fingerprint, while preserving a reasonable degree of probability that identical fingerprints will indicate duplicate data, in order to facilitate data block comparison during a subsequent deduplication process. Paragraphs [0069-0070] further discloses the process of generating fingerprints is optimized to take advantage of data already provided to the storage operating system 200, without requiring additional hash calculations and/or cryptographic functions to be performed by the storage operating system 200).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Gladwin with the teaching of Zheng provide the method for  storage operating system for generating a fingerprint in order to identify  duplicate data wherein the duplicate data blocks are identified by identifying identical fingerprints. Thus, the duplicate data in the storage system can be eliminated, hence the performance of the storage system is optimized. The additional cryptographic functions such as hash function, is not required for generating fingerprint, hence processor utilization is reduced, where the combination of elements according to known methods would yield a predictable result (Zheng, see paragraph [0013]).

With respect to claims 22, 29 and 36, Gladwin-Zheng teaches the method, wherein conditionally storing includes:
storing the first data in the memory if the previously stored data has the same data type and fingerprint as the first data (Gladwin, see FIGS. 9, 10 and paragraphs [0104-0105, 0109] FIG. 9  illustrating storing a data object in a de-duplication manner. The processing module determines that the data object is substantially already stored (i.e., a substantially identical version is stored) in the DSN memory when a calculated hash of the data object (i.e., interpreted as being equivalent to fingerprint) is the same as a hash of a previously stored data object (i.e., this is interpreted as being equivalent to the condition for storing the data in memory).  Note that the store request message may include one or more of a store request command, a user ID, a data object name, a data object, a hash of the data object, a data size, a data type,…).

With respect to claims 27, 34 and 40, Gladwin-Zheng teaches the method, wherein storing the link-object includes: 
encoding the link-object using an error coding function to produce a set of encoded data slices; and storing the set of encoded data slices in the memory (Gladwin, see paragraphs [0044-0045, 0063] the DS processing 34 error encodes (e.g., forward error correction (FEC), information dispersal algorithm, or error correction coding) and slices (or slices then error encodes) the data segment into a plurality of error coded (EC) data slices 42-48, which is represented as X slices per data segment. The number of slices (X) per segment, which corresponds to a number of pillars n, is set in accordance with the distributed data storage parameters and the error coding scheme. Each of the data segments before performing an error coding function of the error coding dispersal storage function to produce a pre-manipulated data segment).

Claims 23-26, 30-33 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin et al. (US 20110125771 hereinafter Gladwin) in view of Zheng et al. (US 20080005141 hereinafter Zheng) further in view of Khoury et al. (US 20080120310 hereinafter Khoury).
 
With respect to claims 23, 30 and 37, Gladwin-Zheng teaches the method, further comprising: 
storing a link-object in the memory if the first data is a duplicate of the previously stored data (Gladwin, see FIG. 12 and paragraphs [0140-0141, 0148, 0166] the method continues at step 228 where the processing module generates a key reference based on the first encryption key, which includes storage location information of the first encryption key. The generation of the key reference may be based on one or more of the first encryption key, a transformation of the first encryption key, a hash of the first encryption key, the data segment, a key table (e.g., a list of previous keys indexed by key references), a virtual DSN address of where the first encryption key is stored, the user ID, the store request, a vault lookup, a predetermination, a command, the data object name, the data size, the data type, the hash of the data object (i.e., equivalent to fingerprint  ), …) yet fails to explicitly disclose, wherein the link-object includes a storage location of the previously stored data.
However, Khoury discloses wherein the link-object includes a storage location of the previously stored data (Khoury, see paragraphs [0054-0055] populating 607 the parent data segment 305 and the child data segment 306 may include associating each with the related digital objects 201A-B. Populating 607 may entail creating logical pointers or links (i.e., interpreted as being equivalent to link-object) within the parent data segment 305 and the child data segment 306 indicating which digital objects 201A-B are associated with the respective data segment. Within the context of a file system, populating 607 may include moving a file within a folder or creating a link within a folder. Within the context of an application, populating 607 may include listing the digital objects 201A-B associated with each parent data segment 305 and child data segment 306. Within the context of a web application, populating 607 may include listing a hyperlink to or URL(i.e., also interpreted as being equivalent to link-object) of each digital object 201A-B associated with each parent data segment 305 and child data segment 306).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Gladwin-Zheng with the teaching of Khoury provide the method for  deriving a hierarchical structure from properties of a set of digital objects. Data segment is labeled with the data tag of the computed superset and the child data segment is labeled with the data tag with link-object of the computed subset. Thu, the data tags can improve the efficiency and speed of processing the hierarchical data structure, where the combination of elements according to known methods would yield a predictable result (Khoury, see paragraph [0051]).

With respect to claims 24, 31 and 38, Gladwin-Zheng-Khoury teaches the method, further comprising: 
generating a first data tag based on both the data type and the fingerprint (Zheng, see FIG. 10 and paragraph [[0012, 0027] ) processing resources when generating the fingerprint, while preserving a reasonable degree of probability that identical fingerprints will indicate duplicate data, in order to facilitate data block comparison during a subsequent deduplication process. Paragraphs [0069-0070] further discloses the process of generating fingerprints is optimized to take advantage of data already provided to the storage operating system 200, without requiring additional hash calculations and/or cryptographic functions to be performed by the storage operating system 200); and
associating the first data tag with the link-object(Khoury, see paragraphs [0053-0055] labeling 606 the parent data segment 305 and the child data segment 306 may include associating each with a descriptive text. The labeling 606 may prompt a user to provide each label 303A-B. The labeling 606 may select a label consistent with the related data tag. For example, if the related data tag may represent "location” see FIG. 4B. Within the context of a web application, populating 607 may include listing a hyperlink to or URL of each digital object 201A-B associated with each parent data segment 305 and child data segment 306). 

With respect to claims 25, 32 and 39, Gladwin-Zheng-Khoury teaches the method, wherein associating the first data tag with the link-object includes: updating information included in one or more of a data tag list, a dispersed hierarchical index, or a distributed storage directory (Khoury, see paragraphs [0037, 0040, 0051-0052, 0055] establishing a hierarchical data structure 605 (data tags) may include creating a parent data segment 305, creating a child data segment 306, and relating the two where the child data segment 306 may be subordinate to the parent data segment 305. Establishing a hierarchical data structure 605 may include creating a logical folder within a file system or database and nesting within it a subfolder).

With respect to claims 26 and 33, Gladwin-Zheng-Khoury teaches the method, wherein the information includes:
one or more of a data identifier of the first data, an address of the link-object, or the first data tag (Khoury, see FIG. 2 and paragraphs [0025-0026, 0032] FIG. 2, digital object 201A is associated with one data tag 202A, and digital object 201B is associated with two data tags 202B-C. The data tag 202A-C may be an annotation of the digital object 201A-B. The data tag 202A-C may be of any data type).
Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US 20110029742 Memory controller of user device in computing system e.g. network file system (NFS), has distributed storage processing module that performs error coding dispersal function on data segment to produce error coded processed data segment. 
PG. Pub. US 20100037118 Data storage system, has redundancy data generator generating redundancy data, and data de-duplicator identifying duplicated region based upon matching de-duplication fingerprint within redundancy data of system. 
PG. Pub. US 20130163888 Method for automatically managing images in collection of images, involves classifying user of transformed images based on reference image and determining fingerprint distance threshold from reference image to classify images. 
PG. Pub. US 20080043108 Image e.g. digital image, correlating method for thin computing device, involves implementing operation of image capture device for taking exposures of selection, and providing cross-reference association between exposures.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/22/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                        
/YVES DALENCOURT/Primary Examiner, Art Unit 2457